OPINION
CONTRERAS, Judge.
Appellant was charged by indictment with five counts of molestation of a child, class two felonies in violation of A.R.S. §§ 13-1410, -701, -702 and -801. The counts alleged violations of the statutes on April 1, 2 and 3, 1982 which allegedly occurred with his minor son. The prosecution subsequently amended the indictment to allege two Hannah priors on each of the five counts. See State v. Hannah, 126 Ariz. 575, 617 P.2d 527 (1980). Following a jury trial, appellant was convicted on all five counts and sentenced to five concurrent fourteen year terms. Although appellant has raised a number of issues only one question needs to be answered in this appeal. Was it fundamental harmful error for the appellant to be tried by an 8-person jury when, under our state constitution, he was entitled to a jury of 12? We conclude that it was fundamental harmful error which requires appellant’s conviction to be reversed and his case remanded for a new trial before a 12-person jury.1
In the case presently before us, and as previously noted, appellant was charged with five counts of molestation of a child and two Hannah priors were alleged on each count. State v. Hannah, supra. Thus, appellant’s maximum possible sentence for each count of molestation of a child was 28 years. A.R.S. §§ 13-701(B)(2) and -604(D). If appellant’s sentences were ordered to run consecutively, he could have received a term of imprisonment of 140 years. This total of a possible 140 years imprisonment required trial by a jury of 12 persons. Arizona Constitution, Art. 2, § 23, provides in part:
The right of a trial by jury shall remain inviolate. Juries in criminal cases in which a sentence of death or imprisonment for thirty years or more is authorized by law shall consist of twelve persons.
The corresponding statute, A.R.S. § 21-102(A), reads:
A jury for trial of a criminal case in which a sentence of death or imprisonment for thirty years or more is authorized by law shall consist of twelve persons, and the concurrence of all shall be necessary to render a verdict, (emphasis added)
It is firmly established in this jurisdiction that charges, totalling a possible sentence of 30 years or more require a 12-person jury. State v. Henley, 141 Ariz. 465, 687 P.2d 1220 (1984); State v. Prince, 142 Ariz. 283, 689 P.2d 542 (1983), petition for review granted, No. 6167-PR (Ariz.Sup.Ct. Feb. 22, 1984) [142 Ariz. 256, 689 P.2d 515]. See also State v. Buffum, 125 Ariz. 488, 610 P.2d 1049 (1980); State v. Cook, 122 Ariz. 539, 596 P.2d 374 (1979); State v. Madison, 114 Ariz. 221, 560 P.2d 405 (1977); State v. Miguel, 125 Ariz. 538, 611 P.2d 125 (App.1980); State v. Parker, 22 Ariz.App. 111, 524 P.2d 506 (1974).
While the state, in its answering brief, acknowledges that appellant was entitled to a 12-person jury, it asserts that “[i]t is appellee’s position that appellant waived his right to a 12-person jury when his coun*535sel in the presence of appellant himself agreed to have the case tried to an 8-person jury (R.T. of Aug. 2, 1982, at 21.).” This is not so. The cited transcript discloses that the proceedings in question were held in chambers with only the trial judge, counsel and the court reporter being present. There is no indication or suggestion in the transcript or the trial record that the appellant was present. The only statement relative to the size of the jury was made by the court:
[THE COURT:]
Eight man jury plus an alternate. They will all be sitting in the box ready to go as soon as we start, and I’ll swear everybody at one time.
There is no indication whatsoever in the trial record that counsel for the appellant waived appellant’s right to a 12-person jury. Furthermore, there is absolutely no indication in the trial record that appellant knew of his constitutional right to a trial by a 12-person jury or that he waived such right by express agreement or by acquiescence. In State v. Prince, supra, division two of this court reversed a conviction where the accused, although entitled to a trial by a jury of 12 persons, was tried and convicted by a jury of 8. In so doing, the court concluded that the record was “woefully inadequate to constitute a waiver” where trial counsel for the accused in response to the question by the court as to whether trial counsel concurred in the belief that a jury of 8 was correct, responded “I believe so, your honor.” State v. Prince, 142 Ariz. at 256, 689 P.2d 515. In the case presently before us, this record is far more inadequate. Defense counsel said nothing. Since the trial record is completely barren of any semblance of a waiver by counsel for appellant of appellant’s constitutional right to a trial by a jury of 12 persons, it would appear that reversal and remand of the case for a new trial is necessary.
Alternatively, the state argues that if this court should choose to consider the failure to try the case to a 12-person jury as error that the error is not fundamental. The state’s alternative position has been expressly rejected by the Supreme Court of Arizona in the very recent decision of State v. Henley, supra. In Henley our Supreme Court determined that the defendant in that case could have received two consecutive sentences of 15 years and even though the defendant received a mitigated prison term of 6 years on each count to be served concurrently, he nonetheless had a constitutional right to a 12-person jury. Significantly, in Henley, as in the present case, defendant did not object to the 8-person jury. The failure to object did not constitute a waiver of the right to raise the matter on appeal since the error (trial by 8-person jury) was found to be fundamental error which was harmful to the defendant. In Henley, 141 Ariz. at 465, 687 P.2d 1220, the court stated:
In the present case the error is fundamental because it violates a state constitutional provision (citations omitted). Because we cannot say beyond a reasonable doubt that the error did not significantly contribute to the defendant’s conviction, the error is also harmful. We cannot predict, for example, whether four additional jurors would have found defendant Henley guilty beyond a reasonable doubt. Defendant’s conviction must be reversed.
In our opinion the case before us presents an analogous situation. The trial record is barren with respect to (1) any objection by defense counsel to an 8-person jury, (2) any knowledge by appellant that he was entitled to a 12-person jury or (3) any waiver (either express or by acquiescence) by appellant or his counsel of this fundamental right. In addition, our review discloses that during the trial the state presented five witnesses and the defense called sixteen witnesses, including the appellant who took the stand to testify on his own behalf. There were sharp conflicts in the testimony of witnesses thereby making credibility a critical consideration. As in Henley, supra, “we cannot say beyond a reasonable doubt that the error did not significantly contribute to the defendant’s conviction____” Nor, again as in Henley, *536can we predict “whether four additional jurors would have found defendant guilty beyond a reasonable doubt.” Id. Accordingly, and in line with the reasoning set forth in Prince and Henley, we reverse appellant’s conviction and remand his case for a new trial before a 12-person jury.
OGG, J., concurs.

. The state filed a Notice of Cross-Appeal; however, the cross-appeal was not pursued and is therefore deemed abandoned. We also note that appellant's counsel on appeal was not trial counsel and that appellate counsel entered his appearance on appeal after the disposition of post trial proceedings.